Exhibit 10.1

 

Dynavax Technologies Corporation

2018 Equity Incentive Plan

 

Adopted by the Board of Directors: April 8, 2018

Approved by the Stockholders: May 31, 2018

Amended and Restated by the Board of Directors: April 9, 2019

Approved by the Stockholders: May 30, 2019

1.

General.

(a)Successor to and Continuation of 2011 Plan.  The Plan is intended as the
successor to and continuation of the Dynavax Technologies Corporation 2011
Equity Incentive Plan (the “2011 Plan”).  Following the Effective Date, no
additional awards may be granted under the 2011 Plan or the Dynavax Technologies
Corporation 2017 Inducement Award Plan (the “2017 Inducement Plan”) (each of the
2011 Plan and 2017 Inducement Plan, a “Prior Plan”).  Any unallocated shares
remaining available for grant under the 2011 Plan as of 12:01 a.m. Pacific Time
on the Effective Date (the “2011 Plan’s Available Reserve”) will cease to be
available under the 2011 Plan at such time and will be added to the Share
Reserve (as defined in Section 3(a)(i)) and be then immediately available for
grant and issuance pursuant to Awards granted under this Plan.  From and after
12:01 a.m. Pacific Time on the Effective Date, except as provided in Sections
9(c),  9(d) and 9(e), all outstanding stock awards granted under either of the
Prior Plans (each, a “Prior Plan Award”) will remain subject to the terms of the
applicable Prior Plan; provided, however, that the following shares of Common
Stock subject to any outstanding Prior Plan Award (collectively, the “Prior
Plans’ Returning Shares”) will immediately be added to the Share Reserve (as
defined in Section 3(a)(i)) as and when such shares become Prior Plans’
Returning Shares and will become available for grant and issuance pursuant to
Awards granted under this Plan: (i) any shares subject to such stock award that
are not issued because such stock award or any portion thereof expires or
otherwise terminates without all of the shares covered by such stock award
having been issued; (ii) any shares subject to such stock award that are not
issued because such stock award or any portion thereof is settled in cash; and
(iii) any shares issued pursuant to such stock award that are forfeited back to
or repurchased by the Company because of the failure to meet a contingency or
condition required for the vesting of such shares.  All Awards granted on or
after 12:01 a.m. Pacific Time on the Effective Date will be subject to the terms
of this Plan.

(b)Eligible Award Recipients.  Subject to Section 4, Employees and Directors are
eligible to receive Awards.

(c)Available Awards.  The Plan provides for the grant of the following types of
Awards: (i) Incentive Stock Options; (ii) Nonstatutory Stock Options; (iii)
Stock Appreciation Rights; (iv) Restricted Stock Awards; (v) Restricted Stock
Unit Awards; (vi) Performance Stock Awards; and (vii) Other Stock Awards.

(d)Purpose.  The Plan, through the granting of Awards, is intended to help the
Company and any Affiliate secure and retain the services of eligible award
recipients, provide incentives for such persons to exert maximum efforts for the
success of the Company and any Affiliate and provide a means by which such
persons may benefit from increases in value of the Common Stock.

1

 

--------------------------------------------------------------------------------

 

2.

Administration.

(a)Administration by Board.  The Board will administer the Plan.  The Board may
delegate administration of the Plan to a Committee or Committees, as provided in
Section 2(c).

(b)Powers of Board.  The Board will have the power, subject to, and within the
limitations of, the express provisions of the Plan:

(i)To determine (A) who will be granted Awards, (B) when and how each Award will
be granted, (C) what type of Award will be granted, (D) the provisions of each
Award (which need not be identical), including when a Participant will be
permitted to exercise or otherwise receive cash or Common Stock under the Award,
(E) the number of shares of Common Stock subject to, or the cash value of, an
Award, and (F) the Fair Market Value applicable to an Award.

(ii)To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for administration of the Plan
and Awards.  The Board, in the exercise of these powers, may correct any defect,
omission or inconsistency in the Plan or in any Award Agreement, in a manner and
to the extent it will deem necessary or expedient to make the Plan or Award
fully effective.

(iii)To settle all controversies regarding the Plan and Awards granted under it.

(iv)To accelerate, in whole or in part, the time at which an Award may be
exercised or vest (or at which cash or shares of Common Stock may be issued in
settlement thereof).  

(v)To suspend or terminate the Plan at any time.  Except as otherwise provided
in the Plan (including Section 2(b)(viii)) or an Award Agreement, suspension or
termination of the Plan will not materially impair a Participant’s rights under
an outstanding Award without his or her written consent.

(vi)To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, by adopting amendments relating to Incentive
Stock Options and certain nonqualified deferred compensation under Section 409A
of the Code and/or to make the Plan or Awards granted under the Plan compliant
with the requirements for Incentive Stock Options or exempt from or compliant
with the requirements for nonqualified deferred compensation under Section 409A
of the Code, subject to the limitations, if any, of applicable law. However, if
required by applicable law or listing requirements, and except as provided in
Section 9(a) relating to Capitalization Adjustments, the Company will seek
stockholder approval of any amendment of the Plan that (A) materially increases
the number of shares of Common Stock available for issuance under the Plan,
(B) materially expands the class of individuals eligible to receive Awards under
the Plan, (C) materially increases the benefits accruing to Participants under
the Plan, (D) materially reduces the price at which shares of Common Stock may
be issued or purchased under the Plan, or (E) materially expands the types of
Awards available for issuance under the Plan.  Except as otherwise provided in
the Plan (including Section 2(b)(viii)) or an Award Agreement, no amendment of
the Plan will materially impair a Participant’s rights under an outstanding
Award without his or her written consent.

2

 

--------------------------------------------------------------------------------

 

(vii)To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (A) Section 422 of the Code regarding incentive stock options or (B) Rule
16b-3.

(viii)To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more outstanding Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Award Agreement, subject to any specified limits in the Plan
that are not subject to Board discretion; provided, however, that except as
otherwise provided in the Plan (including this Section 2(b)(viii)) or an Award
Agreement, no amendment of an outstanding Award will materially impair a
Participant’s rights under such Award without his or her written consent.

Notwithstanding the foregoing or anything in the Plan to the contrary, unless
prohibited by applicable law, the Board may amend the terms of any outstanding
Award or the Plan, or may suspend or terminate the Plan, without the affected
Participant’s consent, (A) to maintain the qualified status of the Award as an
Incentive Stock Option under Section 422 of the Code, (B) to change the terms of
an Incentive Stock Option, if such change results in impairment of the Award
solely because it impairs the qualified status of the Award as an Incentive
Stock Option under Section 422 of the Code, (C) to clarify the manner of
exemption from, or to bring the Award or the Plan into compliance with, Section
409A of the Code or (D) to comply with other applicable laws or listing
requirements.

(ix)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.

(x)To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees or Directors who are foreign
nationals or employed outside the United States (provided that Board approval
will not be necessary for immaterial modifications to the Plan or any Award
Agreement that are required for compliance with the laws of the relevant foreign
jurisdiction).

(c)Delegation to Committee.

(i)General.  The Board may delegate some or all of the administration of the
Plan to a Committee or Committees.  If administration of the Plan is delegated
to a Committee, the Committee will have, in connection with the administration
of the Plan, the powers theretofore possessed by the Board that have been
delegated to the Committee, including the power to delegate to a subcommittee of
the Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee, as applicable).  Any delegation of administrative
powers will be reflected in resolutions, not inconsistent with the provisions of
the Plan, adopted from time to time by the Board or Committee (as
applicable).  The Committee may, at any time, abolish the subcommittee and/or
revest in the Committee any powers delegated to the subcommittee.  The Board may
retain the authority to concurrently administer the Plan with the Committee and
may, at any time, revest in the Board some or all of the powers previously
delegated.

3

 

--------------------------------------------------------------------------------

 

(ii)Rule 16b-3 Compliance.  The Committee may consist solely of two or more
Non-Employee Directors in accordance with Rule 16b-3.

(d)Delegation to an Officer.  The Board may delegate to one or more Officers the
authority to do one or both of the following: (i) designate Employees who are
not Officers to be recipients of Options and SARs (and, to the extent permitted
by applicable law, other Awards) and, to the extent permitted by applicable law,
the terms of such Awards; and (ii) determine the number of shares of Common
Stock to be subject to such Awards granted to such Employees; provided, however,
that the Board resolutions regarding such delegation will specify the total
number of shares of Common Stock that may be subject to the Awards granted by
such Officer and that such Officer may not grant an Award to himself or
herself.  Any such Awards will be granted on the form of Award Agreement most
recently approved for use by the Committee or the Board, unless otherwise
provided in the resolutions approving the delegation of authority.  The Board
may not delegate authority to an Officer who is acting solely in the capacity of
an Officer (and not also as a Director) to determine the Fair Market Value of
the Common Stock pursuant to Section 13(w)(iii).

(e)Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.

(f)Cancellation and Re-Grant of Awards.  Neither the Board nor any Committee
will have the authority to (i) reduce the exercise or strike price of any
outstanding Option or SAR or (ii) cancel any outstanding Option or SAR that has
an exercise or strike price (per share) greater than the then-current Fair
Market Value of the Common Stock in exchange for cash or other Awards under the
Plan, unless the stockholders of the Company have approved such an action within
12 months prior to such an event.

(g)Minimum Vesting Requirements.  No Award may vest (or, if applicable, be
exercisable) until at least 12 months following the date of grant of the Award;
provided, however, that shares of Common Stock up to 5% of the Share Reserve (as
defined in Section 3(a)(i)) may be issued pursuant to Awards that do not meet
such vesting (and, if applicable, exercisability) requirements.

(h)Dividends and Dividend Equivalents.  Dividends or dividend equivalents may be
paid or credited, as applicable, with respect to any shares of Common Stock
subject to an Award, as determined by the Board and contained in the applicable
Award Agreement; provided, however, that (i) no dividends or dividend
equivalents may be paid with respect to any such shares before the date such
shares have vested under the terms of such Award Agreement, (ii) any dividends
or dividend equivalents that are credited with respect to any such shares will
be subject to all of the terms and conditions applicable to such shares under
the terms of such Award Agreement (including, but not limited to, any vesting
conditions), and (iii) any dividends or dividend equivalents that are credited
with respect to any such shares will be forfeited to the Company on the date, if
any, such shares are forfeited to or repurchased by the Company due to a failure
to meet any vesting conditions under the terms of such Award Agreement.

4

 

--------------------------------------------------------------------------------

 

3.

Shares Subject to the Plan.

(a)Share Reserve.  

(i)Subject to Section 3(a)(iii) and Section 9(a) relating to Capitalization
Adjustments, the aggregate number of shares of Common Stock that may be issued
pursuant to Awards from and after the Effective Date will not exceed (A)
7,440,250 shares (which number is the sum of (i) the number of shares (140,250)
subject to the 2011 Plan’s Available Reserve, (ii) an additional 5,000,000
shares that were approved at the Company’s 2018 Annual Meeting of Stockholders,
and (iii) an additional 2,300,000 shares that were approved at the Company’s
2019 Annual Meeting of Stockholders), plus (B) the Prior Plans’ Returning
Shares, if any, which become available for issuance under this Plan from time to
time (such aggregate number of shares described in (A) and (B), the “Share
Reserve”).

(ii)Subject to Section 3(b), the number of shares of Common Stock available for
issuance under the Plan will be reduced by: (A) one share for each share of
Common Stock issued pursuant to an Appreciation Award granted under the Plan;
(B) 1.28 shares for each share of Common Stock issued pursuant to a Full Value
Award granted under the Plan prior to May 30, 2019; and (C) 1.40 shares for each
share of Common Stock issued pursuant to a Full Value Award granted under the
Plan on or after May 30, 2019.

(iii)Subject to Section 3(b), the number of shares of Common Stock available for
issuance under the Plan will be increased by: (A) one share for each Prior
Plans’ Returning Share or 2018 Plan Returning Share (as defined in Section
3(b)(i)) subject to an Appreciation Award; (B) 1.28 shares for each Prior Plans’
Returning Share or 2018 Plan Returning Share subject to a Full Value Award that
returns to the Plan prior to May 30, 2019; and (C) 1.40 shares for each Prior
Plans’ Returning Share or 2018 Plan Returning Share subject to a Full Value
Award that returns to the Plan on or after May 30, 2019.

(iv)For clarity, the Share Reserve in this Section 3(a) is a limitation on the
number of shares of Common Stock that may be issued pursuant to the
Plan.  Accordingly, this Section 3(a) does not limit the granting of Awards
except as provided in Section 7(a).  Shares may be issued in connection with a
merger or acquisition as permitted by NASDAQ Listing Rule 5635(c) or, if
applicable, NYSE Listed Company Manual Section 303A.08, AMEX Company Guide
Section 711 or other applicable rule, and such issuance will not reduce the
number of shares available for issuance under the Plan.

(b)Reversion of Shares to the Share Reserve.  

(i)Shares Available for Subsequent Issuance.  The following shares of Common
Stock (collectively, the “2018 Plan Returning Shares”) will become available
again for issuance under the Plan: (A) any shares subject to an Award that are
not issued because such Award or any portion thereof expires or otherwise
terminates without all of the shares covered by such Award having been issued;
(B) any shares subject to an Award that are not issued because such Award or any
portion thereof is settled in cash; and (C) any shares issued pursuant to an
Award that are forfeited back to or repurchased by the Company because of the
failure to meet a contingency or condition required for the vesting of such
shares.

5

 

--------------------------------------------------------------------------------

 

(ii)Shares Not Available for Subsequent Issuance.  The following shares of
Common Stock will not become available again for issuance under the Plan: (A)
any shares that are reacquired or withheld (or not issued) by the Company to
satisfy the exercise, strike or purchase price of an Award or a Prior Plan Award
(including any shares subject to such award that are not delivered because such
award is exercised through a reduction of shares subject to such award (i.e.,
“net exercised”)); (B) any shares that are reacquired or withheld (or not
issued) by the Company to satisfy a tax withholding obligation in connection
with an Award or a Prior Plan Award; (C) any shares repurchased by the Company
on the open market with the proceeds of the exercise, strike or purchase price
of an Award or a Prior Plan Award; and (D) in the event that a Stock
Appreciation Right granted under the Plan or a stock appreciation right granted
under either of the Prior Plans is settled in shares of Common Stock, the gross
number of shares of Common Stock subject to such award.

(c)Incentive Stock Option Limit.  Subject to the Share Reserve and Section 9(a)
relating to Capitalization Adjustments, the aggregate maximum number of shares
of Common Stock that may be issued pursuant to the exercise of Incentive Stock
Options will be 10,000,000 shares.

(d)Non-Employee Director Compensation Limit.  The aggregate value of all cash
and equity-based compensation granted or paid, as applicable, by the Company to
any individual for service as a Non-Employee Director with respect to any fiscal
year of the Company will not exceed (i) a total of $200,000 with respect to any
such cash compensation and (ii) $800,000 in total value with respect to any such
equity-based compensation (including Awards and any other equity-based awards),
calculating the value of any such awards based on the grant date fair value of
such awards for financial reporting purposes.

(e)Source of Shares.  The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.

4.

Eligibility.

(a)Eligibility for Specific Awards.  Incentive Stock Options may be granted only
to employees of the Company or a “parent corporation” or “subsidiary
corporation” thereof (as such terms are defined in Sections 424(e) and 424(f) of
the Code).  Awards other than Incentive Stock Options may be granted to
Employees and Directors; provided, however, that Awards may not be granted to
Employees and Directors who are providing Continuous Service only to any
“parent” of the Company, as such term is defined in Rule 405, unless (i) the
stock underlying such Awards is treated as “service recipient stock” under
Section 409A of the Code (for example, because the Awards are granted pursuant
to a corporate transaction such as a spin off transaction) or (ii) the Company,
in consultation with its legal counsel, has determined that such Awards are
otherwise exempt from or alternatively comply with Section 409A of the Code.

(b)Ten Percent Stockholders.  A Ten Percent Stockholder will not be granted an
Incentive Stock Option unless the exercise price (per share) of such Option is
at least 110% of the Fair Market Value of the Common Stock on the date of grant
of such Option and the Option is not exercisable after the expiration of five
years from the date of grant.

6

 

--------------------------------------------------------------------------------

 

5.

Provisions Relating to Options and Stock Appreciation Rights.

Each Option or SAR Agreement will be in such form and will contain such terms
and conditions as the Board deems appropriate.  All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The terms and conditions of separate Option or SAR
Agreements need not be identical; provided, however, that each Award Agreement
will conform to (through incorporation of the provisions hereof by reference in
the applicable Award Agreement or otherwise) the substance of each of the
following provisions:

(a)Term.  Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR will be exercisable after the expiration of seven
years from the date of its grant or such shorter period specified in the Award
Agreement.

(b)Exercise or Strike Price.  Subject to the provisions of Section 4(b)
regarding Ten Percent Stockholders, the exercise or strike price (per share) of
each Option or SAR will be not less than 100% of the Fair Market Value of the
Common Stock on the date the Award is granted.  Notwithstanding the foregoing,
an Option or SAR may be granted with an exercise or strike price (per share)
less than 100% of the Fair Market Value of the Common Stock on the date the
Award is granted if such Award is granted pursuant to an assumption of, or
substitution for, another option or stock appreciation right pursuant to a
Transaction and in a manner consistent with the provisions of Section 409A of
the Code and, if applicable, Section 424(a) of the Code.  Each SAR will be
denominated in shares of Common Stock equivalents.

(c)Payment of Exercise Price for Options.  The exercise price of an Option may
be paid, to the extent permitted by applicable law and as determined by the
Board in its sole discretion, by one or more of the methods of payment set forth
below that are specified in the Option Agreement.  The Board has the authority
to grant Options that do not permit all of the following methods of payment (or
that otherwise restrict the ability to utilize certain methods) and to grant
Options that require the consent of the Company to utilize a particular method
of payment.

(i)By cash (including electronic funds transfers), check, bank draft or money
order payable to the Company;

(ii)Pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the Common Stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds;

(iii)By delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;

7

 

--------------------------------------------------------------------------------

 

(iv)If an Option is a Nonstatutory Stock Option, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Common Stock
issuable upon exercise by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price; provided, however, that
the Company will accept a cash or other payment from the Participant to the
extent of any remaining balance of the aggregate exercise price not satisfied by
such reduction in the number of whole shares to be issued.  Shares of Common
Stock will no longer be subject to an Option and will not be exercisable
thereafter to the extent that (A) shares issuable upon exercise are used to pay
the exercise price pursuant to the “net exercise,” (B) shares are delivered to
the Participant as a result of such exercise, and (C) shares are withheld to
satisfy tax withholding obligations; or

(v)In any other form of legal consideration that may be acceptable to the Board
and specified in the applicable Award Agreement.

(d)Exercise and Payment of a SAR.  To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Award Agreement evidencing such SAR.  The
appreciation distribution payable on the exercise of a SAR will be not greater
than an amount equal to the excess of (A) the aggregate Fair Market Value (on
the date of the exercise of the SAR) of a number of shares of Common Stock equal
to the number of Common Stock equivalents in which the Participant is vested
under such SAR, and with respect to which the Participant is exercising the SAR
on such date, over (B) the aggregate strike price of the number of Common Stock
equivalents with respect to which the Participant is exercising the SAR on such
date.  The appreciation distribution may be paid in Common Stock, in cash, in
any combination of the two or in any other form of consideration, as determined
by the Board and contained in the Award Agreement evidencing such SAR.

(e)Transferability of Options and SARs.  The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
will determine.  In the absence of such a determination by the Board to the
contrary, the restrictions set forth in this Section 5(e) on the transferability
of Options and SARs will apply.  Notwithstanding the foregoing or anything in
the Plan or an Award Agreement to the contrary, no Option or SAR may be
transferred to any financial institution without prior stockholder approval.

(i)Restrictions on Transfer.  An Option or SAR will not be transferable, except
by will or by the laws of descent and distribution (and pursuant to Sections
5(e)(ii) and 5(e)(iii) below), and will be exercisable during the lifetime of
the Participant only by the Participant.  Subject to the foregoing paragraph,
the Board may, in its sole discretion, permit transfer of the Option or SAR in a
manner that is not prohibited by applicable tax and securities laws.  Except as
explicitly provided in the Plan, neither an Option nor a SAR may be transferred
for consideration.

(ii)Domestic Relations Orders.  Subject to the approval of the Board or a duly
authorized Officer, an Option or SAR may be transferred pursuant to the terms of
a domestic relations order, official marital settlement agreement or other
divorce or separation instrument as permitted by Treasury Regulations Section
1.421-1(b)(2).  If an Option is an Incentive Stock Option, such Option may be
deemed to be a Nonstatutory Stock Option as a result of such transfer.

8

 

--------------------------------------------------------------------------------

 

(iii)Beneficiary Designation.  Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, upon the death of the Participant, will thereafter be
entitled to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise.  In the absence of such a
designation, upon the death of the Participant, the executor or administrator of
the Participant’s estate will be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise.
However, the Company may prohibit designation of a beneficiary at any time,
including due to any conclusion by the Company that such designation would be
inconsistent with the provisions of applicable laws.

(f)Vesting.  The total number of shares of Common Stock subject to an Option or
SAR may vest and become exercisable in periodic installments that may or may not
be equal.  The Option or SAR may be subject to such other terms and conditions
on the time or times when it may or may not be exercised (which may be based on
the satisfaction of Performance Goals or other criteria) as the Board may deem
appropriate.  The vesting provisions of individual Options or SARs may
vary.  The provisions of this Section 5(f) are subject to Section 2(g) and any
Option or SAR provisions governing the minimum number of shares of Common Stock
as to which an Option or SAR may be exercised.

(g)Termination of Continuous Service.  Except as otherwise provided in the
applicable Award Agreement or other written agreement between a Participant and
the Company or an Affiliate, if a Participant’s Continuous Service terminates
(other than for Cause and other than upon the Participant’s death or
Disability), the Participant may exercise his or her Option or SAR (to the
extent that the Participant was entitled to exercise such Option or SAR as of
the date of termination of Continuous Service), but only within such period of
time ending on the earlier of (i) the date that is three months following such
termination of Continuous Service (or such longer or shorter period specified in
the Award Agreement), and (ii) the expiration of the term of the Option or SAR
as set forth in the Award Agreement.  If, after such termination of Continuous
Service, the Participant does not exercise his or her Option or SAR (as
applicable) within the applicable time period, the Option or SAR (as applicable)
will terminate.

(h)Extension of Termination Date.  Except as otherwise provided in the
applicable Award Agreement or other written agreement between a Participant and
the Company or an Affiliate, if the exercise of an Option or SAR following the
termination of a Participant’s Continuous Service (other than for Cause and
other than upon the Participant’s death or Disability) would be prohibited at
any time solely because the issuance of shares of Common Stock would violate the
registration requirements under the Securities Act, then the Option or SAR will
terminate on the earlier of (i) the expiration of a total period of time (that
need not be consecutive) equal to the applicable post-termination exercise
period after the termination of the Participant’s Continuous Service during
which the exercise of the Option or SAR would not be in violation of such
registration requirements or (ii) the expiration of the term of the Option or
SAR as set forth in the applicable Award Agreement.  In addition, except as
otherwise provided in the applicable Award Agreement or other written agreement
between a Participant and the Company or an Affiliate, if the sale of any Common
Stock received upon exercise of an Option or SAR following the termination of a
Participant’s Continuous Service (other than for Cause) would violate the
Company’s insider trading policy, then the Option or SAR will terminate on the
earlier of (i) the expiration of a total period of time (that need not be
consecutive) equal to the applicable post-termination exercise period after the
termination of the Participant’s Continuous Service during which the sale of the
Common Stock received upon exercise of the Option or SAR would not be in
violation of the Company’s insider trading policy or (ii) the expiration of the
term of the Option or SAR as set forth in the applicable Award Agreement.

9

 

--------------------------------------------------------------------------------

 

(i)Disability of Participant.  Except as otherwise provided in the applicable
Award Agreement or other written agreement between a Participant and the Company
or an Affiliate, if a Participant’s Continuous Service terminates as a result of
the Participant’s Disability, the Participant may exercise his or her Option or
SAR (to the extent that the Participant was entitled to exercise such Option or
SAR as of the date of termination of Continuous Service), but only within such
period of time ending on the earlier of (i) the date that is 12 months following
such termination of Continuous Service (or such longer or shorter period
specified in the Award Agreement), and (ii) the expiration of the term of the
Option or SAR as set forth in the Award Agreement.  If, after such termination
of Continuous Service, the Participant does not exercise his or her Option or
SAR (as applicable) within the applicable time period, the Option or SAR (as
applicable) will terminate.

(j)Death of Participant.  Except as otherwise provided in the applicable Award
Agreement or other written agreement between a Participant and the Company or an
Affiliate, if (i) a Participant’s Continuous Service terminates as a result of
the Participant’s death, or (ii) a Participant dies within the period (if any)
specified in the Award Agreement for exercisability after the termination of the
Participant’s Continuous Service (for a reason other than death), then the
Participant’s Option or SAR may be exercised (to the extent that the Participant
was entitled to exercise such Option or SAR as of the date of death) by the
Participant’s estate, by a person who acquired the right to exercise the Option
or SAR by bequest or inheritance, or by a person designated to exercise the
Option or SAR upon the Participant’s death, but only within such period of time
ending on the earlier of (i) the date that is 18 months following the date of
death (or such longer or shorter period specified in the Award Agreement), and
(ii) the expiration of the term of the Option or SAR as set forth in the Award
Agreement.  If, after the Participant’s death, the Option or SAR (as applicable)
is not exercised within the applicable time period, the Option or SAR (as
applicable) will terminate.

(k)Termination for Cause.  Except as explicitly provided otherwise in the
applicable Award Agreement or other individual written agreement between a
Participant and the Company or an Affiliate, if a Participant’s Continuous
Service is terminated for Cause, the Participant’s Option or SAR will terminate
immediately upon such termination of Continuous Service, and the Participant
will be prohibited from exercising his or her Option or SAR from and after the
time of such termination of Continuous Service.

(l)Non-Exempt Employees.  If an Option or SAR is granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, the Option or SAR will not be first exercisable for any shares of
Common Stock until at least six months following the date of grant of the Option
or SAR (although the Award may vest prior to such date). Consistent with the
provisions of the Worker Economic Opportunity Act, (i) if such non-exempt
employee dies or suffers a Disability, (ii) upon a Transaction in which such
Option or SAR is not assumed, continued or substituted, (iii) upon a Change in
Control, or (iv) upon the Participant’s retirement (as such term may be defined
in the Participant’s Award Agreement, in another written agreement between the
Participant and the Company or an Affiliate, or, if no such definition, in
accordance with the Company’s or Affiliate’s then current employment policies
and guidelines), the vested portion of any Options and SARs may be exercised
earlier than six months following the date of grant.  The foregoing provision is
intended to operate so that any income derived by a non-exempt employee in
connection with the exercise or vesting of an Option or SAR will be exempt from
his or her regular rate of pay. To the extent permitted and/or required for
compliance with the Worker Economic Opportunity Act to ensure that any income
derived by a non-exempt employee in connection with the exercise, vesting or
issuance of any shares under any other Award will be exempt from the employee’s
regular rate of pay, the provisions of this Section 5(l) will apply to all
Awards and are hereby incorporated by reference into such Award Agreements.

10

 

--------------------------------------------------------------------------------

 

6.

Provisions of Awards Other than Options and SARs.

(a)Restricted Stock Awards.  Each Restricted Stock Award Agreement will be in
such form and will contain such terms and conditions as the Board deems
appropriate.  To the extent consistent with the Company’s bylaws, at the Board’s
election, shares of Common Stock underlying a Restricted Stock Award may be (i)
held in book entry form subject to the Company’s instructions until any
restrictions relating to the Restricted Stock Award lapse, or (ii) evidenced by
a certificate, which certificate will be held in such form and manner as
determined by the Board.  The terms and conditions of separate Restricted Stock
Award Agreements need not be identical; provided, however, that each Restricted
Stock Award Agreement will conform to (through incorporation of the provisions
hereof by reference in the applicable Award Agreement or otherwise) the
substance of each of the following provisions:

(i)Consideration.  A Restricted Stock Award may be awarded in consideration for
(A) cash (including electronic funds transfers), check, bank draft or money
order payable to the Company, (B) past services to the Company or an Affiliate
or (C) any other form of legal consideration (including future services) that
may be acceptable to the Board, in its sole discretion, and permissible under
applicable law.

(ii)Vesting.  Subject to Section 2(g), shares of Common Stock awarded under a
Restricted Stock Award Agreement may be subject to forfeiture to or repurchase
by the Company in accordance with a vesting schedule to be determined by the
Board.

(iii)Termination of Continuous Service.  If a Participant’s Continuous Service
terminates, the Company may receive through a forfeiture condition or a
repurchase right any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of such termination under the
terms of the Participant’s Restricted Stock Award Agreement.

(iv)Transferability.  Rights to acquire shares of Common Stock under a
Restricted Stock Award Agreement will be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board will determine in its sole discretion, so long as Common
Stock awarded under the Restricted Stock Award Agreement remains subject to the
terms of the Restricted Stock Award Agreement.  Notwithstanding the foregoing or
anything in the Plan or a Restricted Stock Award Agreement to the contrary, no
Restricted Stock Award may be transferred to any financial institution without
prior stockholder approval.

(b)Restricted Stock Unit Awards.  Each Restricted Stock Unit Award Agreement
will be in such form and will contain such terms and conditions as the Board
deems appropriate.  The terms and conditions of separate Restricted Stock Unit
Award Agreements need not be identical; provided, however, that each Restricted
Stock Unit Award Agreement will conform to (through incorporation of the
provisions hereof by reference in the applicable Award Agreement or otherwise)
the substance of each of the following provisions:

(i)Consideration.  At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.

11

 

--------------------------------------------------------------------------------

 

(ii)Vesting.  Subject to Section 2(g), at the time of the grant of a Restricted
Stock Unit Award, the Board may impose such restrictions on or conditions to the
vesting of the Restricted Stock Unit Award as it, in its sole discretion, deems
appropriate.

(iii)Payment.  A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.

(iv)Additional Restrictions.  At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to the Restricted Stock Unit Award to a time after the
vesting of the Restricted Stock Unit Award.

(v)Termination of Continuous Service.  Except as otherwise provided in the
applicable Restricted Stock Unit Award Agreement or other written agreement
between a Participant and the Company or an Affiliate, if a Participant’s
Continuous Service terminates, any portion of the Participant’s Restricted Stock
Unit Award that has not vested as of the date of such termination will be
forfeited upon such termination.

(c)Performance Stock Awards.

(i)General.  A Performance Stock Award is an Award that is payable (including
that may be granted, vest or be exercised) contingent upon the attainment during
a Performance Period of specified Performance Goals.  A Performance Stock Award
may, but need not, require the Participant’s completion of a specified period of
Continuous Service.  Subject to Section 2(g), the length of any Performance
Period, the Performance Goals to be achieved during the Performance Period, and
the measure of whether and to what degree such Performance Goals have been
attained will be conclusively determined by the Board, in its sole
discretion.  In addition, to the extent permitted by applicable law and the
applicable Award Agreement, the Board may determine that cash may be used in
payment of Performance Stock Awards.

(ii)Board Discretion.  With respect to any Performance Stock Award, the Board
retains the discretion to (A) reduce or eliminate the compensation or economic
benefit due upon the attainment of any Performance Goals on the basis of any
considerations as the Board, in its sole discretion, may determine and (B)
define the manner of calculating the Performance Criteria it selects to use for
a Performance Period.  

(d)Other Stock Awards. Other forms of Awards valued in whole or in part by
reference to, or otherwise based on, Common Stock, including the appreciation in
value thereof (e.g., options or stock appreciation rights with an exercise or
strike price (per share) less than 100% of the Fair Market Value of the Common
Stock on the date of grant) may be granted either alone or in addition to Awards
granted under Section 5 and this Section 6.  Subject to the provisions of the
Plan (including, but not limited to, Sections 2(g) and 2(h)), the Board will
have sole and complete authority to determine the persons to whom and the time
or times at which such Other Stock Awards will be granted, the number of shares
of Common Stock (or the cash equivalent thereof) to be granted pursuant to such
Other Stock Awards and all other terms and conditions of such Other Stock
Awards.

12

 

--------------------------------------------------------------------------------

 

7.

Covenants of the Company.

(a)Availability of Shares.  The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Awards.

(b)Securities Law Compliance.  The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan the authority
required to grant Awards and to issue and sell shares of Common Stock upon
exercise of the Awards; provided, however, that this undertaking will not
require the Company to register under the Securities Act the Plan, any Award or
any Common Stock issued or issuable pursuant to any such Award.  If, after
reasonable efforts and at a reasonable cost, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Plan, the Company will be relieved from any liability for failure to issue
and sell Common Stock upon exercise of such Awards unless and until such
authority is obtained. A Participant will not be eligible for the grant of an
Award or the subsequent issuance of cash or Common Stock pursuant to the Award
if such grant or issuance would be in violation of any applicable securities
law.

(c)No Obligation to Notify or Minimize Taxes.  The Company will have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising an Award.  Furthermore, the Company will have no duty or obligation
to warn or otherwise advise such holder of a pending termination or expiration
of an Award or a possible period in which the Award may not be exercised.  The
Company has no duty or obligation to minimize the tax consequences of an Award
to the holder of such Award.

8.

Miscellaneous.

(a)Use of Proceeds from Sales of Common Stock.  Proceeds from the sale of shares
of Common Stock issued pursuant to Awards will constitute general funds of the
Company.

(b)Corporate Action Constituting Grant of Awards.  Corporate action constituting
a grant by the Company of an Award to any Participant will be deemed completed
as of the date of such corporate action, unless otherwise determined by the
Board, regardless of when the instrument, certificate or letter evidencing the
Award is communicated to, or actually received or accepted by, the
Participant.  In the event that the corporate records (e.g., Board consents,
resolutions or minutes) documenting the corporate action constituting the grant
contain terms (e.g., exercise price, vesting schedule or number of shares) that
are inconsistent with those in the Award Agreement or related grant documents as
a result of a clerical error in the papering of the Award Agreement or related
grant documents, the corporate records will control and the Participant will
have no legally binding right to the incorrect term in the Award Agreement or
related grant documents.  

(c)Stockholder Rights.  No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to an Award unless and until (i) such Participant has satisfied all
requirements for exercise of, or the issuance of shares of Common Stock under,
the Award pursuant to its terms, and (ii) the issuance of the Common Stock
subject to such Award has been entered into the books and records of the
Company.

13

 

--------------------------------------------------------------------------------

 

(d)No Employment or Other Service Rights.  Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or will affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, or (ii) the service of a Director pursuant to the
bylaws of the Company or an Affiliate, and any applicable provisions of the
corporate law of the state in which the Company or the Affiliate is
incorporated, as the case may be.

(e)Change in Time Commitment.  In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company or any
Affiliate is reduced (for example, and without limitation, if the Participant is
an Employee of the Company and the Employee has a change in status from a
full-time Employee to a part-time Employee or takes an extended leave of
absence) after the date of grant of any Award to the Participant, the Board has
the right in its sole discretion to (i) make a corresponding reduction in the
number of shares or cash amount subject to any portion of such Award that is
scheduled to vest or become payable after the date of such change in time
commitment, and (ii) in lieu of or in combination with such a reduction, extend
the vesting or payment schedule applicable to such Award. In the event of any
such reduction, the Participant will have no right with respect to any portion
of the Award that is so reduced or extended.

(f)Incentive Stock Option Limitation.  To the extent that the aggregate Fair
Market Value (determined at the time of grant) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by any
Participant during any calendar year (under all plans of the Company and any
Affiliates) exceeds $100,000 (or such other limit established in the Code) or
otherwise does not comply with the rules governing Incentive Stock Options, the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) or otherwise do not comply with such rules will be
treated as Nonstatutory Stock Options, notwithstanding any contrary provision of
the applicable Option Agreement(s).

(g)Investment Assurances.  The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award and (ii) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Common Stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock.  The foregoing
requirements, and any assurances given pursuant to such requirements, will be
inoperative if (A) the issuance of the shares upon the exercise or acquisition
of Common Stock under the Award has been registered under a then currently
effective registration statement under the Securities Act or (B) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws.  The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.

14

 

--------------------------------------------------------------------------------

 

(h)Withholding Obligations.  Unless prohibited by the terms of an Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state,
local or foreign tax withholding obligation relating to an Award by any of the
following means or by a combination of such means: (i) causing the Participant
to tender a cash payment; (ii)  withholding shares of Common Stock from the
shares of Common Stock issued or otherwise issuable to the Participant in
connection with the Award; (iii) withholding cash from an Award settled in cash;
(iv) withholding payment from any amounts otherwise payable to the Participant;
or (v) by such other method as may be set forth in the Award Agreement.

(i)Electronic Delivery.  Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).

(j)Deferrals.  To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants.  Deferrals by Participants will be made in
accordance with Section 409A of the Code.  Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee or otherwise providing services to the Company or an Affiliate.  The
Board is authorized to make deferrals of Awards and determine when, and in what
annual percentages, Participants may receive payments, including lump sum
payments, following the Participant’s termination of Continuous Service, and
implement such other terms and conditions consistent with the provisions of the
Plan and in accordance with applicable law.

(k)Section 409A.  Unless otherwise expressly provided for in an Award Agreement,
the Plan and Award Agreements will be interpreted to the greatest extent
possible in a manner that makes the Plan and the Awards granted hereunder exempt
from Section 409A of the Code, and, to the extent not so exempt, in compliance
with Section 409A of the Code. If the Board determines that any Award granted
hereunder is not exempt from and is therefore subject to Section 409A of the
Code, the Award Agreement evidencing such Award will incorporate the terms and
conditions necessary to avoid the consequences specified in Section 409A(a)(1)
of the Code, and to the extent an Award Agreement is silent on terms necessary
for compliance with Section 409A of the Code, such terms are hereby incorporated
by reference into the Award Agreement. Notwithstanding anything to the contrary
in this Plan (and unless the Award Agreement specifically provides otherwise),
if the shares of Common Stock are publicly traded, and if a Participant holding
an Award that constitutes “deferred compensation” under Section 409A of the Code
is a “specified employee” for purposes of Section 409A of the Code, no
distribution or payment of any amount under such Award that is due because of a
“separation from service” (as defined in Section 409A of the Code without regard
to alternative definitions thereunder) will be issued or paid before the date
that is six months and one day following the date of such Participant’s
“separation from service” or, if earlier, the date of the Participant’s death,
unless such distribution or payment may be made in a manner that complies with
Section 409A of the Code, and any amounts so deferred will be paid in a lump sum
on the day after such six-month period elapses, with the balance paid thereafter
on the original schedule.

15

 

--------------------------------------------------------------------------------

 

(l)Clawback/Recovery.  All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law.  In addition, the Board may impose such other clawback,
recovery or recoupment provisions in an Award Agreement as the Board determines
necessary or appropriate, including, but not limited to, a reacquisition right
in respect of previously acquired shares of Common Stock or other cash or
property upon the occurrence of Cause.  No recovery of compensation under such a
clawback policy will be an event giving rise to a right to resign for “good
reason” or “constructive termination” (or similar term) under any agreement with
the Company or an Affiliate.

9.

Adjustments upon Changes in Common Stock; Other Corporate Events.

(a)Capitalization Adjustments.  In the event of a Capitalization Adjustment, the
Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a); (ii)
the class(es) and maximum number of securities that may be issued pursuant to
the exercise of Incentive Stock Options pursuant to Section 3(c); and (iii) the
class(es) and number of securities and price per share of stock subject to
outstanding Awards.  The Board will make such adjustments and its determination
will be final, binding and conclusive.

(b)Dissolution or Liquidation.  Except as otherwise provided in the applicable
Award Agreement or other written agreement between a Participant and the Company
or an Affiliate, in the event of a dissolution or liquidation of the Company,
all outstanding Awards (other than Awards consisting of vested and outstanding
shares of Common Stock not subject to a forfeiture condition or the Company’s
right of repurchase) will terminate immediately prior to the completion of such
dissolution or liquidation, and the shares of Common Stock subject to a
forfeiture condition or the Company’s right of repurchase may be reacquired or
repurchased by the Company notwithstanding the fact that the holder of such
Award is providing Continuous Service.

(c)Transactions.  In the event of a Transaction, the provisions of this Section
9(c) will apply to each outstanding Award and Prior Plan Award, in each case
unless otherwise provided in the instrument evidencing the Award or Prior Plan
Award (as applicable), in any other written agreement between the Company or any
Affiliate and the Participant, or in any director compensation policy of the
Company.

(i)Awards May Be Assumed.  In the event of a Transaction, any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all outstanding
Awards and/or Prior Plan Awards or may substitute similar stock awards for any
or all outstanding Awards and/or Prior Plan Awards (including, but not limited
to, awards to acquire the same consideration paid to the stockholders of the
Company pursuant to the Transaction), and any reacquisition or repurchase rights
held by the Company in respect of Common Stock issued pursuant to any
outstanding Awards and/or Prior Plan Awards may be assigned by the Company to
the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company).  For clarity, in the

16

 

--------------------------------------------------------------------------------

 

event of a Transaction, any surviving corporation or acquiring corporation (or
the surviving or acquiring corporation’s parent company) may choose to assume or
continue only a portion of an outstanding Award or Prior Plan Award, to
substitute a similar stock award for only a portion of an outstanding Award or
Prior Plan Award, or to assume or continue, or substitute similar stock awards
for, the outstanding Awards and/or Prior Plan Awards held by some, but not all,
Participants.  The terms of any such assumption, continuation or substitution
will be set by the Board.

(ii)Awards Held by Current Participants.  In the event of a Transaction in which
the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company) does not assume or continue outstanding
Awards and/or Prior Plan Awards, or substitute similar stock awards for
outstanding Awards and/or Prior Plan Awards, then with respect to any such
Awards and/or Prior Plan Awards that have not been assumed, continued or
substituted and that are held by Participants whose Continuous Service has not
terminated prior to the effective time of the Transaction (referred to as the
“Current Participants”), the vesting (and exercisability, if applicable) of such
Awards and Prior Plan Awards will be accelerated in full (and with respect to
Performance Stock Awards, vesting will be deemed to be satisfied at the target
level of performance) to a date prior to the effective time of the Transaction
(contingent upon the closing or completion of the Transaction) as the Board will
determine (or, if the Board does not determine such a date, to the date that is
five days prior to the effective time of the Transaction), and such Awards and
Prior Plan Awards will terminate if not exercised (if applicable) prior to the
effective time of the Transaction in accordance with the exercise procedures
determined by the Board, and any reacquisition or repurchase rights held by the
Company with respect to such Awards and Prior Plan Awards will lapse (contingent
upon the closing or completion of the Transaction).

(iii)Awards Held by Participants other than Current Participants.  In the event
of a Transaction in which the surviving corporation or acquiring corporation (or
the surviving or acquiring corporation’s parent company) does not assume or
continue outstanding Awards and/or Prior Plan Awards, or substitute similar
stock awards for outstanding Awards and/or Prior Plan Awards, then with respect
to any such Awards and/or Prior Plan Awards that have not been assumed,
continued or substituted and that are held by Participants other than Current
Participants, such Awards and Prior Plan Awards will terminate if not exercised
(if applicable) prior to the effective time of the Transaction in accordance
with the exercise procedures determined by the Board; provided, however, that
any reacquisition or repurchase rights held by the Company with respect to such
Awards and Prior Plan Awards will not terminate and may continue to be exercised
notwithstanding the Transaction.

(iv)Payment for Awards in Lieu of Exercise.  Notwithstanding the foregoing, in
the event any outstanding Award or Prior Plan Award held by a Participant will
terminate if not exercised prior to the effective time of a Transaction, the
Board may provide that the Participant may not exercise such Award or Prior Plan
Award but instead will receive a payment, in such form as may be determined by
the Board, equal in value to the excess, if any, of (A) the value of the
property the Participant would have received upon the exercise of such Award or
Prior Plan Award immediately prior to the effective time of the Transaction,
over (B) any exercise price payable by the Participant in connection with such
exercise.  For clarity, such payment may be zero if the value of such property
is equal to or less than the exercise price.  Payments under this provision may
be delayed to the same extent that payment of consideration to the holders of
the Common Stock in connection with the Transaction is delayed as a result of
escrows, earn outs, holdbacks or any other contingencies.

17

 

--------------------------------------------------------------------------------

 

(d)Change in Control.  Unless provided otherwise in the Award Agreement for an
Award or award agreement for a Prior Plan Award (as applicable), in any other
written agreement or plan between the Company or any Affiliate and the
Participant, or in any director compensation policy of the Company, an Award or
Prior Plan Award will not be subject to additional acceleration of vesting and
exercisability upon or after a Change in Control.

(e)Prior Plan Awards. For clarity, with respect to any Prior Plan Award, the
terms set forth in Sections 9(c) and 9(d) will supersede any terms set forth in
the applicable Prior Plan regarding the treatment of such Prior Plan Award in
the event of a Corporate Transaction (as defined in the applicable Prior Plan)
or Change in Control (as defined in the applicable Prior Plan).

(f)Parachute Payments.  Except as otherwise provided in the applicable Award
Agreement or other written agreement between a Participant and the Company or an
Affiliate, if any payment or benefit the Participant would receive pursuant to a
Change in Control from the Company or otherwise (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and (ii)
but for this sentence, be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then such Payment will be equal to the Reduced
Amount.  The “Reduced Amount” will be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Participant’s receipt,
on an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax.  If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction will occur in the
following order: (A) reduction of cash payments; (B) cancellation of accelerated
vesting of equity awards other than stock options; (C) cancellation of
accelerated vesting of stock options; and (D) reduction of other benefits paid
to the Participant.  Within any such category of payments and benefits (that is,
(A), (B), (C) or (D)), a reduction will occur first with respect to amounts that
are not “deferred compensation” within the meaning of Section 409A of the Code
and then with respect to amounts that are.  In the event that acceleration of
compensation from a Participant’s equity awards is to be reduced, such
acceleration of vesting will be canceled, subject to the immediately preceding
sentence, in the reverse order of the date of grant.  The accounting firm
engaged by the Company for general audit purposes as of the day prior to the
effective date of the Change in Control will perform the foregoing
calculations.  If the accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, the Company will appoint a nationally recognized accounting firm to
make the determinations required hereunder.  The Company will bear all expenses
with respect to the determinations by such accounting firm required to be made
hereunder.  The accounting firm engaged to make the determinations hereunder
will provide its calculations, together with detailed supporting documentation,
to the Participant and the Company within 15 calendar days after the date on
which the Participant’s right to a Payment is triggered (if requested at that
time by the Participant or the Company) or such other time as reasonably
requested by the Participant or the Company.  Any good faith determinations of
the accounting firm made hereunder will be final, binding and conclusive upon
the Participant and the Company.

18

 

--------------------------------------------------------------------------------

 

10.

Termination or Suspension of the Plan.

(a)Termination or Suspension.  The Board may suspend or terminate the Plan at
any time.  No Incentive Stock Option may be granted after the tenth anniversary
of the earlier of (i) the Adoption Date or (ii) the date the Plan is approved by
the stockholders of the Company.  No Awards may be granted under the Plan while
the Plan is suspended or after it is terminated.

(b)No Impairment of Rights.  Suspension or termination of the Plan will not
materially impair rights and obligations under any Award granted while the Plan
is in effect except with the written consent of the affected Participant or as
otherwise permitted in the Plan (including Section 2(b)(viii)) or an Award
Agreement.

11.

Effective Date of Plan.

This Plan will become effective on the Effective Date.

12.

Choice of Law.

The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.

13.

Definitions.  As used in the Plan, the following definitions will apply to the
capitalized terms indicated below:

(a)“Adoption Date” means April 8, 2018, which is the date the Plan was adopted
by the Board.

(b)“Affiliate” means, at the time of determination, any “parent” or “subsidiary”
of the Company as such terms are defined in Rule 405.  The Board will have the
authority to determine the time or times at which “parent” or “subsidiary”
status is determined within the foregoing definition.

(c)“Appreciation Award” means (i) a stock option or stock appreciation right
granted under any of the Prior Plans or (ii) an Option or Stock Appreciation
Right, in each case with respect to which the exercise or strike price is at
least 100% of the Fair Market Value of the Common Stock subject to the stock
option or stock appreciation right, or Option or Stock Appreciation Right, as
applicable, on the date of grant.

(d)“Award” means an Incentive Stock Option, a Nonstatutory Stock Option, a Stock
Appreciation Right, a Restricted Stock Award, a Restricted Stock Unit Award, a
Performance Stock Award or any Other Stock Award.

(e)“Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.

(f)“Board” means the Board of Directors of the Company.

19

 

--------------------------------------------------------------------------------

 

(g)“Capitalization Adjustment” means any change that is made in, or other events
that occur with respect to, the Common Stock subject to the Plan or subject to
any Award after the Adoption Date without the receipt of consideration by the
Company through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, large
nonrecurring cash dividend, stock split, reverse stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or any similar equity restructuring transaction, as that term is used
in Statement of Financial Accounting Standards No. 123
(revised).  Notwithstanding the foregoing, the conversion of any convertible
securities of the Company will not be treated as a Capitalization Adjustment.

(h)“Cause” will have the meaning ascribed to such term in any written agreement
between a Participant and the Company or an Affiliate defining such term and, in
the absence of such agreement, such term means, with respect to a Participant,
the occurrence of one or more of the following: (i) the Participant’s theft,
dishonesty, willful misconduct, breach of fiduciary duty for personal profit, or
falsification of any Company or Affiliate documents or records; (ii) the
Participant’s material failure to abide by the code of conduct or other policies
(including, without limitation, policies relating to confidentiality and
reasonable workplace conduct) of the Company or an Affiliate; (iii) the
Participant’s unauthorized use, misappropriation, destruction or diversion of
any tangible or intangible asset or corporate opportunity of the Company or an
Affiliate (including, without limitation, the Participant’s improper use or
disclosure of confidential or proprietary information of the Company or an
Affiliate); (iv) any intentional act by the Participant which has a material
detrimental effect on the reputation or business of the Company or an Affiliate;
(v) the Participant’s repeated failure or inability to perform any reasonable
assigned duties after written notice from the Company or an Affiliate, and a
reasonable opportunity to cure, such failure or inability; (vi) any material
breach by the Participant of any employment or service agreement between the
Participant and the Company or an Affiliate, which breach is not cured pursuant
to the terms of such agreement; or (vii) the Participant’s conviction (including
any plea of guilty or nolo contendere) of any criminal act involving fraud,
dishonesty, misappropriation or moral turpitude, or which impairs the
Participant’s ability to perform his or her duties.  The determination that a
termination of a Participant’s Continuous Service is either for Cause or without
Cause will be made by the Company, in its sole discretion.  Any determination by
the Company that the Continuous Service of a Participant was terminated with or
without Cause for the purposes of outstanding Awards held by the Participant
will have no effect upon any determination of the rights or obligations of the
Company or the Participant for any other purpose.

(i)“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

20

 

--------------------------------------------------------------------------------

 

(i)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than 50% of the combined voting
power of the Company’s then outstanding securities other than by virtue of a
merger, consolidation or similar transaction.  Notwithstanding the foregoing, a
Change in Control will not be deemed to occur (A) on account of the acquisition
of securities of the Company directly from the Company, (B) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person that acquires the Company’s securities in a
transaction or series of related transactions the primary purpose of which is to
obtain financing for the Company through the issuance of equity securities, or
(C) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this
sentence) as a result of the acquisition of voting securities by the Company,
and after such share acquisition, the Subject Person becomes the Owner of any
additional voting securities that, assuming the repurchase or other acquisition
had not occurred, increases the percentage of the then outstanding voting
securities Owned by the Subject Person over the designated percentage threshold,
then a Change in Control will be deemed to occur;

(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
50% of the combined outstanding voting power of the surviving Entity in such
merger, consolidation or similar transaction or (B) more than 50% of the
combined outstanding voting power of the parent of the surviving Entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their Ownership of the outstanding voting securities of the
Company immediately prior to such transaction;

(iii)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than 50% of the combined voting power of the voting
securities of which are Owned by stockholders of the Company in substantially
the same proportions as their Ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition;
or

(iv)over a period of 12 months or less, individuals who, on the Adoption Date,
are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board; provided, however,
that if the appointment or election (or nomination for election) of any new
Board member was approved or recommended by a majority vote of the members of
the Incumbent Board then still in office, such new member will, for purposes of
this Plan, be considered as a member of the Incumbent Board.

21

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing or any other provision of this Plan, (A) the term
Change in Control will not include a sale of assets, merger or other transaction
effected exclusively for the purpose of changing the domicile of the Company,
and (B) the definition of Change in Control (or any analogous term) in an
individual written agreement between a Participant and the Company or an
Affiliate will supersede the foregoing definition with respect to Awards and/or
Prior Plan Awards (as applicable) subject to such agreement; provided, however,
that (1) if no definition of Change in Control (or any analogous term) is set
forth in such an individual written agreement, the foregoing definition will
apply; and (2) no Change in Control (or any analogous term) will be deemed to
occur with respect to Awards and/or Prior Plan Awards (as applicable) subject to
such an individual written agreement without a requirement that the Change in
Control (or any analogous term) actually occur.  

If required for compliance with Section 409A of the Code, in no event will an
event be deemed a Change in Control if such event is not also a “change in the
ownership of” the Company, a “change in the effective control of” the Company or
a “change in the ownership of a substantial portion of the assets of” the
Company, each as determined under Treasury Regulations Section 1.409A-3(i)(5)
(without regard to any alternative definition thereunder).  The Board may, in
its sole discretion and without a Participant’s consent, amend the definition of
“Change in Control” to conform to the definition of a “change in control event”
under Section 409A of the Code and the regulations thereunder.

(j)“Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.

(k)“Committee” means a committee of one or more Directors to whom authority has
been delegated by the Board in accordance with Section 2(c).

(l)“Common Stock” means the common stock of the Company.

(m)“Company” means Dynavax Technologies Corporation, a Delaware corporation.

(n)“Continuous Service” means that the Participant’s service with the Company or
an Affiliate, whether as an Employee or Director, is not interrupted or
terminated.  A change in the capacity in which the Participant renders service
to the Company or an Affiliate as an Employee or Director or a change in the
Entity for which the Participant renders such service, provided that there is no
interruption or termination of the Participant’s service with the Company or an
Affiliate, will not terminate a Participant’s Continuous Service; provided,
however, that if the Entity for which a Participant is rendering services ceases
to qualify as an Affiliate, as determined by the Board, in its sole discretion,
such Participant’s Continuous Service will be considered to have terminated on
the date such Entity ceases to qualify as an Affiliate.  For example, a change
in status from an Employee of the Company to a Director will not constitute an
interruption of Continuous Service.  To the extent permitted by law, the Board
or the chief executive officer of the Company, in that party’s sole discretion,
may determine whether Continuous Service will be considered interrupted in the
case of (i) any leave of absence approved by the Board or chief executive
officer, including sick leave, military leave or any other personal leave, or
(ii) transfers between the Company, an Affiliate or their
successors.  Notwithstanding the foregoing, a leave of absence will be treated
as Continuous Service for purposes of vesting in an Award only to such extent as
may be provided in the Company’s or Affiliate’s leave of absence policy, in the
written terms of any leave of absence agreement or policy applicable to the
Participant, or as otherwise required by law.

22

 

--------------------------------------------------------------------------------

 

(o)“Corporate Transaction” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:

(i)the consummation of a sale or other disposition of all or substantially all,
as determined by the Board, in its sole discretion, of the consolidated assets
of the Company and its Subsidiaries;

(ii)the consummation of a sale or other disposition of at least 90% of the
outstanding securities of the Company;

(iii)the consummation of a merger, consolidation or similar transaction
following which the Company is not the surviving corporation; or

(iv)the consummation of a merger, consolidation or similar transaction following
which the Company is the surviving corporation but the shares of Common Stock
outstanding immediately preceding the merger, consolidation or similar
transaction are converted or exchanged by virtue of the merger, consolidation or
similar transaction into other property, whether in the form of securities, cash
or otherwise.

If required for compliance with Section 409A of the Code, in no event will an
event be deemed a Corporate Transaction if such event is not also a “change in
the ownership of” the Company, a “change in the effective control of” the
Company or a “change in the ownership of a substantial portion of the assets of”
the Company, each as determined under Treasury Regulations Section
1.409A-3(i)(5) (without regard to any alternative definition thereunder).  The
Board may, in its sole discretion and without a Participant’s consent, amend the
definition of “Corporate Transaction” to conform to the definition of a “change
in control event” under Section 409A of the Code and the regulations thereunder.

(p)“Director” means a member of the Board.

(q)“Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than 12 months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.

(r)“Effective Date” means the effective date of this Plan, which is the date of
the Annual Meeting of Stockholders of the Company held in 2018, provided that
this Plan is approved by the Company’s stockholders at such meeting.

(s)“Employee” means any person employed by the Company or an
Affiliate.  However, service solely as a Director, or payment of a fee for such
services, will not cause a Director to be considered an “Employee” for purposes
of the Plan.

(t)“Entity” means a corporation, partnership, limited liability company or other
entity.

23

 

--------------------------------------------------------------------------------

 

(u)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

(v)“Exchange Act Person” means any natural person, Entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act), except that “Exchange
Act Person” will not include (i) the Company or any Subsidiary of the Company,
(ii) any employee benefit plan of the Company or any Subsidiary of the Company
or any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary of the Company, (iii) an underwriter
temporarily holding securities pursuant to a registered public offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company, or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date, is
the Owner, directly or indirectly, of securities of the Company representing
more than fifty percent 50% of the combined voting power of the Company’s then
outstanding securities.

(w)“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

(i)Unless otherwise provided by the Board, if the Common Stock is listed on any
established stock exchange or traded on any established market, then the Fair
Market Value of a share of Common Stock will be the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.

(ii)Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value of
a share of Common Stock will be the closing sales price for such stock on the
last preceding date for which such quotation exists.

(iii)In the absence of such markets for the Common Stock, the Fair Market Value
of a share of Common Stock will be determined by the Board in good faith and in
a manner that complies with Sections 409A and 422 of the Code.

(x)“Full Value Award” means (i) a stock award granted under any of the Prior
Plans or (ii) an Award, in each case that is not an Appreciation Award.

(y)“Incentive Stock Option” means an option granted pursuant to Section 5 that
is intended to be, and that qualifies as, an “incentive stock option” within the
meaning of Section 422 of the Code.

(z)“Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K, or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.

24

 

--------------------------------------------------------------------------------

 

(aa)“Nonstatutory Stock Option” means an option granted pursuant to Section 5
that does not qualify as an Incentive Stock Option.

(bb)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.

(cc)“Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.

(dd)“Option Agreement” means a written agreement between the Company and a
holder of an Option evidencing the terms and conditions of an Option
grant.  Each Option Agreement will be subject to the terms and conditions of the
Plan.

(ee)“Other Stock Award” means an award based in whole or in part by reference to
the Common Stock which is granted pursuant to the terms and conditions of
Section 6(d).

(ff)“Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant.  Each Other Stock Award Agreement will be subject to
the terms and conditions of the Plan.

(gg)“Own,” “Owned,” “Owner,” “Ownership” A person or Entity will be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(hh)“Participant” means (i) with respect to any Award, a person to whom such
Award is granted pursuant to the Plan or, if applicable, such other person who
holds an outstanding Award, and (ii) with respect to any Prior Plan Award, a
person to whom such Prior Plan Award is granted pursuant to any Prior Plan or,
if applicable, such other person who holds an outstanding Prior Plan Award.

(ii)“Performance Criteria” means the one or more criteria that the Board will
select for purposes of establishing the Performance Goals for a Performance
Period.  The Performance Criteria that will be used to establish such
Performance Goals may be based on any one of, or combination of, the following,
as determined by the Board: (i) earnings (including earnings per share and net
earnings); (ii) earnings before interest, taxes and depreciation; (iii) earnings
before interest, taxes, depreciation and amortization (EBITDA); (iv) total
stockholder return; (v) return on equity or average stockholder’s equity; (vi)
return on assets, investment, or capital employed; (vii) stock price or stock
price performance; (viii) margin (including gross margin); (ix) net income
(before or after taxes); (x) operating income; (xi) operating income after
taxes; (xii) pre-tax profit; (xiii) operating cash flow; (xiv) sales or revenue
targets; (xv) increases in revenue or product revenue; (xvi) expenses and cost
reduction goals; (xvii) improvement in or attainment of working capital levels;
(xviii) economic value added (or an equivalent metric); (xix) market share; (xx)
cash flow; (xxi) cash flow per share; (xxii) share price performance; (xxiii)
debt reduction; (xxiv) implementation or completion of projects or processes;
(xxv) customer satisfaction; (xxvi) stockholders’ equity; (xxvii) capital
expenditures; (xxviii) debt levels; (xxix)

25

 

--------------------------------------------------------------------------------

 

operating profit or net operating profit; (xxx) workforce diversity; (xxxi)
growth of net income or operating income; (xxxii) billings; (xxxiii) submission
to, or approval by, a regulatory body (including but not limited to the U.S.
Food and Drug Administration) of an applicable filing for a product candidate or
other product development milestones; (xxxiv) acquisitions, divestitures, joint
ventures, strategic alliances, licenses or collaborations; (xxxv) spin-offs,
split-ups, reorganizations, recapitalizations, restructurings, financings (debt
or equity) or refinancings; (xxxvi) manufacturing or process development,
clinical trial, regulatory, intellectual property, compliance or research
objectives; and (xxxvii) any other measures of performance selected by the
Board.  Partial achievement of the specified criteria may result in the payment
or vesting corresponding to the degree of achievement as specified in the
applicable Award Agreement.

(jj)“Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria.  Performance Goals may be based on a Company-wide basis, with respect
to one or more business units, divisions, Affiliates, or business segments, and
in either absolute terms or relative to the performance of one or more
comparable companies or the performance of one or more relevant indices.  The
Board is authorized to make appropriate adjustments in the method of calculating
the attainment of Performance Goals for a Performance Period as follows: (i) to
exclude restructuring and/or other nonrecurring charges; (ii) to exclude
exchange rate effects, as applicable, for non-U.S. dollar denominated
Performance Goals; (iii) to exclude the effects of changes to generally accepted
accounting principles; (iv) to exclude the effects of any statutory adjustments
to corporate tax rates; (v) to exclude the effects of items that are “unusual”
in nature or occur “infrequently” as determined under generally accepted
accounting principles; (vi) to exclude the dilutive effects of acquisitions or
joint ventures; (vii) to assume that any business divested by the Company
achieved performance objectives at targeted levels during the balance of a
Performance Period following such divestiture; (viii) to exclude the effect of
any change in the outstanding shares of common stock of the Company by reason of
any stock dividend or split, stock repurchase, reorganization, recapitalization,
merger, consolidation, spin-off, combination or exchange of shares or other
similar corporate change, or any distributions to common stockholders other than
regular cash dividends; (ix) to exclude the effects of stock based compensation
and/or the award of an annual cash incentive under the Company’s Annual
Incentive Program; (x) to exclude the effect of any other unusual, non-recurring
gain or loss or other extraordinary item; and (xi) to make other appropriate
adjustments selected by the Board.

(kk)“Performance Period” means the period of time selected by the Board over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Performance
Stock Award.  Performance Periods may be of varying and overlapping duration, at
the sole discretion of the Board.

(ll)“Performance Stock Award” means an Award granted under the terms and
conditions of Section 6(c).

(mm)“Plan” means this Dynavax Technologies Corporation 2018 Equity Incentive
Plan.

(nn)“Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).

26

 

--------------------------------------------------------------------------------

 

(oo)“Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant.  Each Restricted Stock Award
Agreement will be subject to the terms and conditions of the Plan.

(pp)“Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).

(qq)“Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant.  Each Restricted Stock
Unit Award Agreement will be subject to the terms and conditions of the Plan.

(rr)“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.

(ss)“Rule 405” means Rule 405 promulgated under the Securities Act.  

(tt)“Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

(uu)“Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.

(vv)“Stock Appreciation Right Agreement” or “SAR Agreement” means a written
agreement between the Company and a holder of a Stock Appreciation Right
evidencing the terms and conditions of a Stock Appreciation Right grant.  Each
Stock Appreciation Right Agreement will be subject to the terms and conditions
of the Plan.

(ww)“Subsidiary” means, with respect to the Company, (i) any corporation of
which more than 50% of the outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, stock of any other class or classes of
such corporation will have or might have voting power by reason of the happening
of any contingency) is at the time, directly or indirectly, Owned by the
Company, and (ii) any partnership, limited liability company or other entity in
which the Company has a direct or indirect interest (whether in the form of
voting or participation in profits or capital contribution) of more than 50%.

(xx)“Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any
Affiliate.

(yy)“Transaction” means a Corporate Transaction or a Change in Control.

 

27

 